Case 1:20-cv-20475-RNS Document 34 Entered on FLSD Docket 09/03/2020 Page 1 of 2



                                 United States District Court
                                           for the
                                 Southern District of Florida

   Kelley Reese, Plaintiff,                      )
                                                 )
   v.                                            ) Civil Action No. 20-20475-Civ-Scola
                                                 )
   Carnival Corporation, Defendant.              )
                    Order Denying Motion for Interlocutory Appeal
          Plaintiff Kelley Reese seeks to recover damages from Defendant Carnival
  Corporation for injuries she suffered when she slipped and fell on what she
  describes as a slippery marble floor while a passenger aboard one of Carnival’s
  ships. (Am. Compl., ECF No. 6.) The Court granted Carnival’s motion to dismiss,
  agreeing with Carnival that half of Reese’s claims improperly attempted to
  impose the highest degree of care for passenger safety. (Order, ECF No. 21.)
  Based on its conclusion, the Court ordered Reese to file a second amended
  complaint consistent with the Court’s opinion regarding the proper standard of
  care. (Id. at 2.) Rather than timely do so, Reese instead seeks an order certifying
  the Court’s decision for an interlocutory appeal. (Pl.’s Mot., ECF No. 24.) Carnival
  opposes Reese’s request, pointing out Reese’s motion does not satisfy the criteria
  that would warrant certification for an immediate appeal. (Def.’s Resp., ECF No.
  26.) Thereafter, Reese timely replied. (Pl.’s Reply, ECF No. 27.) After review, the
  Court agrees with Carnival and denies Reese’s motion for an interlocutory
  appeal (ECF No. 24.)
          A district court may permit an appeal of an interlocutory order, when it
  has decided an issue that presents (1) a controlling question of law, (2) with
  respect to which there is substantial ground for difference of opinion, and (3) the
  resolution of which would materially advance the ultimate termination of
  litigation. 28 U.S.C. 1292(b); McFarlin v. Conseco Services, LLC, 381 F.3d 1251,
  1257 (11th Cir. 2004). “Ultimately,” however, “there is a strong presumption
  against interlocutory appeals, and both the district and circuit courts are
  afforded substantial discretion in certifying (or not certifying) issues for this
  reason.” Schultz v. Royal Caribbean Cruises, Ltd., 18-24023-CIV, 2020 WL
  4905434, at *2 (S.D. Fla. July 22, 2020) (Torres, Mag. J.) (cleaned up) 1 (citing



  1 The Court uses (cleaned up) to indicate internal quotation marks, alterations, or citations have

  been omitted from quotations. See, e.g., Durham v. Rural/Metro Corp., 955 F.3d 1279, 1285 (11th
  Cir. 2020).
Case 1:20-cv-20475-RNS Document 34 Entered on FLSD Docket 09/03/2020 Page 2 of 2



  OFS Fitel, LLC v. Epstein, Becker & Green, P.C., 549 F.3d 1344, 1359 (11th Cir.
  2008)).
        At a minimum, the Court finds Reese seeks interlocutory review of an
  issue—the standard of care that should be applied in a cruise-passenger
  personal-injury case—that does not present a substantial ground for a difference
  of opinion. “[W]here the appellate court is in ‘complete and unequivocal’
  agreement with the district court, a ‘substantial ground for difference of opinion’
  does not exist.” Schultz, 2020 WL 4905434, at *1 (quoting McFarlin, 381 F.3d at
  1258). Since announcing the “benchmark against which a shipowner’s behavior
  must be measured is ordinary reasonable care under the circumstances,” in
  Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318, 1322 (11th Cir. 1989), the
  Eleventh Circuit has not wavered. See, e.g., Chaparro v. Carnival Corp., 693 F.3d
  1333, 1336 (11th Cir. 2012) (quoting Keefe with emphasis: “the benchmark
  against which a shipowner’s behavior must be measured is ordinary
  reasonable care under the circumstances). The Eleventh Circuit has
  unhesitatingly reaffirmed this as recently as four months ago, when it set forth
  the applicable standard, once again, without any ambiguity: “With respect to the
  duty element, a cruise line like Carnival owes its passengers a duty of reasonable
  care under the circumstances.” Carroll v. Carnival Corp., 955 F.3d 1260, 1264
  (11th Cir. 2020) (cleaned up) (emphasis added).
        In light of the Eleventh Circuit’s unambiguous position, combined with its
  inclination to disfavor interlocutory appeals “given the accepted ‘general rule that
  a party is entitled to a single appeal, to be deferred until final judgment has been
  entered, in which claims of district court error at any stage of the litigation may
  be ventilated,’” the Court has no difficulty determining that certification in this
  case would be inappropriate. Schultz, 2020 WL 4905434, at *2 (quoting Wajnstat
  v. Oceania Cruises, Inc., 684 F.3d 1153, 1157 (11th Cir. 2012). Accordingly, the
  Court denies Reese’s motion for certification (ECF No. 24) and orders her to file,
  beyond the amendment deadline, her second amended complaint on or before
  September 8, 2020.
        Done and ordered, in chambers at Miami, Florida, on September 3, 2020.


                                               _______________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
